mo Oo SN DN AO FF WD NO =

YN NY NY NY NY NY NY NY NY KH HK & .
eo aA A PB OOD UE UC OUOGOUlUCOOUNCUCOKRUONWMUCURMUCGOWUDUCUCUCS

Case 2:19-cr-00126-MCE Document 1 Filed E | e 1 of 5

 

    
 

McGREGOR W. SCOTT ive D,
United States Attorney
ROSANNE L.RUST | AUG 01 2019
Assistant United States Attorney
501 I Street, Suite 10-100 CLERK, U.S. DIBTRICT COURT
Sacramento, CA 95814 EASTERN DIGTAIGT Of} CALIFORNIA
Telephone: (916) 554-2700 BY, s
Facsimile: (916) 554-2900
‘Attorneys for Plaintiff. __
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

. | . na ki

UNITED STATES OF AMERICA, CASENO, 219- CR 0166 MCE
Plaintiff, 18 U.S.C. §§ 2251(a) and.(e) — Attempted Production
of Child Pornography; 18 U.S.C. § 2252(a)(4)(B) and |.
Vv. oO (b)(2) — Possession of Child Pornography; 18 U.S.C. —
§ 2253 — Criminal Forfeiture
|| JAZIZ CEA,
Defendant.

 

 

 

 

INDICTMENT

|| COUNT ONE: [18 U.S.C. § 2251(a) and (e) — Attempted Production of Child Pornography]

The Grand Jury charges: TH A T
JAZIZ CEA, ,

defendant herein, between on or about October 16, 2018, and continuing through on or about February
20, 2019, in the County of Sacramento, State and Eastern District of California, did knowingly and
intentionally attempt to employ, use, persuade, induce, entice, and coerce a‘minor, “Juvenile Victim 1,”
to engage in sexually explicit conduct as defined in Title 18, United States Code, Section 2256(2), for
the purpose of producing a visual depiction of such conduct, knowing and having reason to believe that
the visual depiction would be transported and transmitted using any means and facility of interstate and ~
foreign commerce and in and affecting interstate and foreign commerce, and such visual depictions were
produced and transmitted using materials that have been mailed, shipped, and transported in and |

affecting interstate and foreign commerce by any means, including by computer, all in violation of Title

* INDICTMENT

 

 

 
—

0 fo NY ODO WNW FB W hb

YW oN YN NY NY NHK NY He
ec YA A KKB DH F&F F Ce DA aDARE EHTS

 

 

Case 2:19-cr-00126-MCE Document1 Filed 08/01/19 Page 2 of 5

18, United States Code, Section 2251(a) and (e).
COUNT TWO: [18 U.S.C. § 2252(a)(4)(B) — Possession of Child Pornography] |

The Grand Jury further charges: T HAT | |
| _JAZIZ CEA,
defendant herein, on or about February 20, 2019, in the County of Sacramento, State and Eastern
District of California, did knowingly possess one or more matters which contained one or more visual
depictions, including but not limited to, (1) hySukx4avr7a33ywmidxj.webm:; (2)
2iujr0stfinb64mtdh4hmg.webm; (3) t5ijhp42hebza0zywsmrf.webm; and (4)

| gvqjz7 8ecgsikoSpym0qi.webm, that had been shipped and transported using a means and facility of

interstate and foreign commerce, and in and affecting interstate and foreign commerce, and which were
produced using materials which had been so shipped and transported, by any means including by
computer, where the production of such visual depictions involved ‘the use of a prepubescent minor and
a minor who had not attained 12 years of age engaged in sexually explicit conduct and such visual
depictions were of such conduct as defined in Title 18, United States Code, Section 2256(2), all in
violation of Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2).
FORFEITURE ALLEGATION: [18 U.S.C. § 2253 - Criminal Forfeiture]

1. Upon conviction of Counts One or Two alleged in this Indictment, defendant JAZIZ CEA

shall forfeit to the United States pursuant to Title 18, United States Code, Section 2253(a), any and all
matter which contained visual depictions produced, transported, mailed, or shipped or received in
violation thereof; any property, real or personal, constituting traceable to gross profits or other proceeds
the defendant obtained as a result of said violations; and any. property, real or personal, used or intended
to be used to commit and to promote the commission of such violations, or any property traceable to

such property, including but not limited to:

a) iphone 6S - grey Model A1688
b) White Acer ChromeBook - S/N: NXG54AA01 87441687E7600

c) small black camera with battery pack and red and black cables coming off it. -

Hf

INDICTMENT

 

 

 
—

NW NY NY NY NY NY NY HY HN Be Be Be eH
oa AA kB Oo DS £ §& GC eA AQAa FB DH AS

0 Oe KN KH WH BP WwW bv

 

 

Case 2:19-cr-00126-MCE Document1 Filed 08/01/19 Page 3 of 5

2... Ifany property subject to forfeiture as a result of the offenses alleged in this Indictment,
for which defendant is convicted: |
a) cannot be located upon the exercise of due diligence;
b) has been transferred or sold to, or deposited with, a third party;
| c) has been placed beyond the jurisdiction of the Court;
d) has been substantially diminished in value; or
) has been commingled with other property which cannot be divided without difficulty;

It is the intent of the United States, pursuant to Title 18, United State Code, Section 2253(b),

|| incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any ‘other property of

said defendant, up to the value of the property subject to forfeiture.
A TRUE BILL. |

Is/ Signature on file w/AUSA

 

FOREPERSON

McGREGOR W.SCOTT ~
United States Attorney

INDICTMENT

 

 

 
Case 2:19-cr-00126-MCE Document1 Filed 08/01/19 Page 4 of5

 

UNITED STATES DISTRICT COURT
Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

vs.

JAZIZ CEA

 

INDICTMENT
VIOLATION(S): 18 U.S.C. §§ 2251(a) & (e) — Attempted Production of

Child Pornography; 18 U.S.C. § 2252(a)(4)(B) — Possession of Child Pornography;
18 U.S.C. § 2253 — Criminal Forfeiture

 

A true bill,

/s/ Signature on file w/AUSA |

 

 

 

GPO 863 525

 
Case 2:19-cr-00126-MCE Document1 Filed 08/01/19 Page 5.of 5

J

United States v. Jaziz Cea
Penalties for Indictment

Defendant
Jaziz Cea

COUNT 1: . Jaziz Cea
VIOLATION: 18 U.S.C. § 2251(a) and (e) — Attempted Production of Child Pornography

PENALTIES: Mandatory minimum of 15 years in prison and a maximum of 30 years in
prison; or
Fine of up to $250,000; or
Both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 2: Jaziz Cea
VIOLATION: — 18 U.S.C. § 2252(a)(4)(B) — Possession of Child Pornography
PENALTIES: No mandatory minimum sentence in prison but a maximum sentence of 20

years in prison; or
A fine of up to $250,000; or both fine and imprisonment; and
A term of supervised release of not less than 5 years, or life.

SPECIAL ASSESSMENT: $100 (mandatory on each count)

FORFEITURE ALLEGATION: Jaziz Cea

VIOLATION: 18 U.S.C. § 2253 — Criminal Forfeiture

PENALTIES: As stated in the charging document

 

 
